Title: To Thomas Jefferson from David Humphreys, 8 January 1793
From: Humphreys, David
To: Jefferson, Thomas



My Dear Sir
Lisbon Janry 8th. 1793

Although I was well acquainted with your reluctance to come into the office you hold, having seen the letters which passed on the subject; yet I cannot avoid being much distressed by your determination to quit it so soon. I entertained hopes that a desire to assist the President in the execution of his important office, together with some other motives resulting from a consciousness of your abilities and dispositions to render service to your Country, would have withheld you from your favourite retirement, at least, a few years longer. Since you have judged otherwise, be assured, my dear Sir, my best wishes and real friendship will attend you to the domestic and philosophic walks of life. I will not say how much I envy the situation of those who are competent to retire from the noise and jarrings of the great world at a reasonably  early hour. But I will say, that the strong feelings I possess in favour of my Country and its Government are every day heightened by what I see or hear in other Countries. If I was a true Republican, when I left America, I flatter myself I shall not become the less so by my absence from it. However I study most earnestly to avoid giving offence to the Government or People where I reside. And for this purpose the virtues of silence are uncommonly necessary.
I have attended to your intimation respecting the admission of our flour, and I can only promise that zeal on my part in attempting to promote the interests of the U.S. shall not be wanting. This Country affords little curious for your amusement, but in case I may find any thing I apprehend will contribute towards it, I shall take a particular pleasure in the communication. And in all events shall be extremely happy to hear from you whenever your leisure will permit. In sincerely wishing that your successor in office may be as useful to the Public, as acceptable to the President, and as friendly to myself, as I have ever found you; I conclude by offering the heartfelt homage of esteem & respect, with which I have the honour to be, My dear Sir, Your most obedient & Most humble Servant

D. Humphreys


P.S. If I can be any ways useful to you while abroad, or whenever I may return home, I beg you will command my services with unlimited confidence of being cheerfully obeyed.

